Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Preliminary Amendment, filed 12/18/2020, has been entered.
Claims 21-50 are cancelled.
Claims 1-20 are pending.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1, 4-11 and 14-20 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-15 and 17-20 of U.S Patent Application No. 17/254,042.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the copending application to meet the limitations claimed in the instant application. Table 1 shows comparison between the instant claims and the copending application claims

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Table 1: 	Comparison of claims in instant Application No. 17/254,060 vs. Application No. 17/254,042

Application 17/254,060
Application 17/254,042
1. A method for identifying an object to track, the method comprising: capturing, using a first camera of a handheld device, a plurality of visual content items; receiving, at the handheld device from a second camera associated with a remote device, an image; identifying a plurality of objects within the image; comparing, using the handheld device, each object of the plurality of objects within the image with each object in each visual content item of the plurality of visual content items captured by the first camera of the handheld device; determining, based on the comparing, that an object of the plurality of objects within the image matches an object in a visual content item of the plurality of visual content items captured by the first camera of the handheld device; and in response to the determining, tracking the object.

Claim 4. The method of claim 1, wherein comparing each object of the plurality of objects within the image with each object in each visual content item of the plurality of visual content items captured by the first camera of the handheld device comprises: retrieving, from storage of the handheld device, a first visual content item of the plurality of visual content items; identifying one or more objects within the first visual content item; and comparing the one or more objects with each object of the plurality of objects within the image.

Claim 5. The method of claim 1, further comprising: determining that two or more objects of the plurality of objects within the image each match an object in one or more visual content items of the plurality of visual content items; calculating, for each of the two or more objects of the plurality of objects, a number of visual content items with matching objects; and selecting an object to track based on the number of visual content items with matching objects.

Claim 6. The method of claim 1, further comprising: in response to determining that the one or more of the plurality of objects within the image corresponds to one or more persons: identifying one or more portions of the visual content item corresponding to one or more faces of the one or more persons; and 
storing the one or more faces.











Claim 7. The method of claim 1, further comprising: retrieving each visual content item of the plurality of visual content items; identifying, within each visual content item of the plurality of content items, a corresponding set of objects; generating a unique signature for each unique object in each set of objects; and 
storing each unique signature.

Claim 8. The method of claim 7, further comprising: determining, for each unique object, a number of visual content items that each unique object appears in; and storing for each unique object a corresponding number of visual content items that each unique object appears in.

Claim 9. The method of claim 7, wherein comparing, using the handheld device, each object of the plurality of objects within the image with each object in each visual content item of the plurality of visual content items captured by the first camera of the handheld device comprises: generating, for each object within the image, a corresponding signature; and comparing each corresponding signature with a signature of each unique object.

Claim 10. The method of claim 1, further comprising: associating an object within a visual content item of the plurality of visual content items with a keyword; receiving a command to track the object, wherein the command contains the keyword; determining that two or more objects of the plurality of objects within the image each match an object in one or more visual content items of the plurality of visual content items; comparing the keyword with each keyword corresponding to each of the two or more objects; and determining, based on comparing the keyword with each keyword corresponding to each of the two or more objects, the object to track.

Claim 11. A system for identifying an object to track, the system comprising: a first camera; a second camera; and control circuitry configured to: capture, using the first camera of a handheld device, a plurality of visual content items; receive, at the handheld device from the second camera associated with a remote device, an image; identify a plurality of objects within the image; compare, using the handheld device, each object of the plurality of objects within the image with each object in each visual content item of the plurality of visual content items captured by the first camera of the handheld device; determine, based on the comparing, that an object of the plurality of objects within the image matches an object in a visual content item of the plurality of visual content items captured by the first camera of the handheld device; and in response to the determining, track the object.

Claim 14. The system of claim 11, wherein the control circuitry is further configured to compare each object of the plurality of objects within the image with each object in each visual content item of the plurality of visual content items captured by the first camera of the handheld device by: retrieving, from storage of the handheld device, a first visual content item of the plurality of visual content items; identifying one or more objects within the first visual content item; and comparing the one or more objects with each object of the plurality of objects within the image.

Claim 15. The system of claim 11, wherein the control circuitry is further configured to: determine that two or more objects of the plurality of objects within the image each match an object in one or more visual content items of the plurality of visual content items; calculate, for each of the two or more objects of the plurality of objects, a number of visual content items with matching objects; and select an object to track based on the number of visual content items with matching objects.

Claim 16.  The system of claim 11, wherein the control circuitry is further configured to: in response to determining that the one or more of the plurality of objects within the image corresponds to one or more persons: identify one or more portions of the visual content item corresponding to one or more faces of the one or more persons; and store the one or more faces.











Claim 17. The system of claim 11, wherein the control circuitry is further configured to: retrieve each visual content item of the plurality of visual content items; identify, within each visual content item of the plurality of content items, a corresponding set of objects; generate a unique signature for each unique object in each set of objects; and store each unique signature.

Claim 18. The system of claim 17, wherein the control circuitry is further configured to: determine, for each unique object, a number of visual content items that each unique object appears in; and store for each unique object a corresponding number of visual content items that each unique object appears in.

Claim 19. The system of claim 17, wherein the control circuitry is further configured to compare, using the handheld device, each object of the plurality of objects within the image with each object in each visual content item of the plurality of visual content items captured by the first camera of the handheld device by: generating, for each object within the image, a corresponding signature; and comparing each corresponding signature with a signature of each unique object.

Claim 20. The system of claim 11, wherein the control circuitry is further configured to: associate an object within a visual content item of the plurality of visual content items with a keyword; receive a command to track the object, wherein the command contains the keyword; determine that two or more objects of the plurality of objects within the image each match an object in one or more visual content items of the plurality of visual content items; compare the keyword with each keyword corresponding to each of the two or more objects; and determine, based on comparing the keyword with each keyword corresponding to each of the two or more objects, the object to track.
1. A method for identifying an object to track, the method comprising: capturing, using a camera of a device, a plurality of visual content items; identifying a plurality of objects within a frame of the camera of the device; comparing, using the device, each object of the plurality of objects within the frame with each object in each visual content item of the plurality of visual content items captured by the camera of the device; determining, based on the comparing, that an object of the plurality of objects within the frame matches an object in a visual content item of the plurality of visual content items captured by the camera of the device; and in response to the determining, tracking the object.



Claim 2. The method of claim 1, wherein comparing each object of the plurality of objects within the frame with each object in each visual content item of the plurality of visual content items captured by the camera of the device comprises: retrieving, from storage of the device, a first visual content item of the plurality of visual content items; identifying one or more objects within the first visual content item; and comparing the one or more objects with each object of the plurality of objects within the frame.

Claim 3. The method of claim 1, further comprising: determining that two or more objects of the plurality of objects within the frame each match an object in one or more visual content items of the plurality of visual content items; calculating, for each of the two or more objects of the plurality of objects, a number of visual content items with matching objects; and selecting an object to track based on the number of visual content items with matching objects.

Claims 4+5. The method of claim 1, further comprising: determining that one or more of the plurality of objects within the frame correspond to one or more persons; in response to determining that the one or more of the plurality of objects within the frame correspond to the one or more persons, generating a set of objects that includes the one or more of the plurality of objects that correspond to the one or more persons.
Claim 5. The method of claim 4, further comprising: in response to determining that the one or more of the plurality of objects within the frame corresponds to the one or more persons: identifying one or more portions of the visual content item corresponding to one or more faces of the one or more persons; and 
storing the one or more faces.


Claim 7. The method of claim 1, further comprising: retrieving each visual content item of the plurality of visual content items; identifying, within each visual content item of the plurality of content items, a corresponding set of objects; generating a unique signature for each unique object in each set of objects; and
storing each unique signature.

Claim 8. The method of claim 7, further comprising: determining, for each unique object, a number of visual content items that each unique object appears in; and storing for each unique object a corresponding number of visual content items that each unique object appears in.

Claim 9. The method of claim 7, wherein comparing, using the device, each object of the plurality of objects within the frame with each object in each visual content item of the plurality of visual content items captured by the camera of the device comprises: generating, for each object within the frame, a corresponding signature; and comparing each corresponding signature with a signature of each unique object.





Claim 10. The method of claim 1, further comprising: associating an object within a visual content item of the plurality of visual content items with a keyword; receiving a command to track the object, wherein the command contains the keyword; determining that two or more objects of the plurality of objects within the frame each match an object in one or more visual content items of the plurality of visual content items; comparing the keyword with each keyword corresponding to each of the two or more objects; and determining, based on comparing the keyword with each keyword corresponding to each of the two or more objects, the object to track.

Claim 11.  A system for identifying an object to track, the system comprising: a camera; and control circuitry configured to: capture, using the camera of a device, a plurality of visual content items; identify a plurality of objects within a frame of the camera of the device;
 compare, using the device, each object of the plurality of objects within the frame with each object in each visual content item of the plurality of visual content items captured by the camera of the device; determine, based on the comparing, that an object of the plurality of objects within the frame matches an object in a visual content item of the plurality of visual content items captured by the camera of the device; and in response to the determining, track the object.




Claim 12. The system of claim 11, wherein the control circuitry is further configured to compare each object of the plurality of objects within the frame with each object in each visual content item of the plurality of visual content items captured by the camera of the device by: retrieving, from storage of the device, a first visual content item of the plurality of visual content items; identifying one or more objects within the first visual content item; and comparing the one or more objects with each object of the plurality of objects within the frame.


Claim 13. The system of claim 11, wherein the control circuitry is further configured to: determine that two or more objects of the plurality of objects within the frame each match an object in one or more visual content items of the plurality of visual content items; calculate, for each of the two or more objects of the plurality of objects, a number of visual content items with matching objects; and select an object to track based on the number of visual content items with matching objects.

Claim 14. The system of claim 11, wherein the control circuitry is further configured to: determine that one or more of the plurality of objects within the frame correspond to one or more persons; 
in response to determining that the one or more of the plurality of objects within the frame correspond to the one or more persons, generate a set of objects that includes the one or more of the plurality of objects that correspond to the one or more persons.
Claim 15. The system of claim 14, wherein the control circuitry is further configured to: in response to determining that the one or more of the plurality of objects within the frame corresponds to the one or more persons: identify one or more portions of the visual content item corresponding to one or more faces of the one or more persons; and store the one or more faces.

Claim 17.  The system of claim 11, wherein the control circuitry is further configured to: retrieve each visual content item of the plurality of visual content items; identifying, within each visual content item of the plurality of content items, a corresponding set of objects; generate a unique signature for each unique object in each set of objects; and store each unique signature.

Claim 18. The system of claim 17, wherein the control circuitry is further configured to: determine, for each unique object, a number of visual content items that each unique object appears in; and store for each unique object a corresponding number of visual content items that each unique object appears in.

Claim 19. The system of claim 17, wherein the control circuitry is further configured to compare, using the device, each object of the plurality of objects within the frame with each object in each visual content item of the plurality of visual content items captured by the camera of the device by: generating, for each object within the frame, a corresponding signature; and comparing each corresponding signature with a signature of each unique object.

Claim 20. The system of claim 11, wherein the control circuitry is further configured to: associate an object within a visual content item of the plurality of visual content items with a keyword; receive a command to track the object, wherein the command contains the keyword; determine that two or more objects of the plurality of objects within the frame each match an object in one or more visual content items of the plurality of visual content items; compare the keyword with each keyword corresponding to each of the two or more objects; and determine, based on comparing the keyword with each keyword corresponding to each of the two or more objects, the object to track.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 11-12 rejected under 35 U.S.C. 103(a) as being unpatentable over Daulton (“Daulton”) [U.S Patent Application Pub. 2019/0199907 A1] in view of DeAngelis et al. (“DeAngelis”) [US 2008/0129825 A1]

Regarding claim 1, Daulton meets the claim limitations as follows: 
A method for identifying an object to track [Fig. 4F illustrates a tracking function], the method comprising: 
capturing, using a first camera of a handheld device [Fig. 4: ‘mobile device 100’], a plurality of visual content items [Fig. 4: illustrates capturing a plurality of images, para. 0065: ‘the user may capture a photograph of an object’];

receiving, at the handheld device from a second camera (i.e. ‘detachable mini-camera 150’) [Fig. 3, 4] associated with a remote device (i.e. ‘detachable mini-camera 150’) [Fig. 3B; para. 0043 discloses the detachable camera 150 as a remote device: ‘Transceiver 360’; ‘flex cable antenna 362 may comprise … a Bluetooth-GPS-Wifi flex cable antenna … communicating via Bluetooth and Wi-Fi …’], an image [para. 0055-0065: ‘During a live stream, image frames may be transmitted from detachable mini-camera 150 to mobile device 100 in real time’; ‘detachable mini-camera 150 … transmit the captured images to … mobile device 100’];

identifying a plurality of objects within the image [para. 0066-0067, 0091: ‘an object to be tracked may be identified in the captured’]; 

comparing (i.e. ‘the mobile application will compare’), using the handheld device, each object of the plurality of objects within the image with each object in each visual content item of the plurality of visual content items captured by the first camera of the handheld device [para. 0066-0067, 0091: ‘the mobile application will compare features in the captured image frames to the reference feature vector to recognize the object of interest’]; 

determining, based on the comparing, that an object of the plurality of objects within the image matches an object in a visual content item of the plurality of visual content items captured by the first camera of the handheld device [para. 0066-0067, 0091: ‘The object of interest is detected whenever an object in the image frame matches the reference representation’]; and in response to the determining, tracking the object [para. 0064-0069: ‘Object Tracking’].
Daulton does not disclose explicitly the following claim limitations (emphasis added):
identifying a plurality of objects within the image.
However in the same field of endeavor DeAngelis discloses the deficient claim as follows: 
identifying a plurality of objects within the image [Fig. 5; para. 0057-0058; 0205: ‘to identify one or more players of interest’].
Daulton and DeAngelis are combinable because they are from the same field of live feed/streaming.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Daulton and DeAngelis as motivation to include identification of multiple objects of interest.


Regarding claim 2, Daulton meets the claim limitations as follows: 
The method of claim 1, wherein tracking the object comprises: receiving a video feed from the second camera (i.e. ‘detachable mini-camera 150’) [Fig. 3, 4; para. 0055-0065: ‘During a live stream, image frames may be transmitted from detachable mini-camera 150 to mobile device 100 in real time’; ‘detachable mini-camera 150 … transmit the captured images to … mobile device 100’]; identifying the object within each image of the video feed [para. 0066-0067, 0091: ‘an object to be tracked may be identified in the captured’]; and performing a zoom-in operation on the object within each image of the video feed [para. 0055, 0091: ‘zooming in … and zooming out’].


Regarding claim 11, all claim limitations are set forth as claim 1 in the system form and rejected as per discussion for claim 1.

Regarding claim 12, all claim limitations are set forth as claim 2 in the system form and rejected as per discussion for claim 2.


Claims 3 and 13 rejected under 35 U.S.C. 103(a) as being unpatentable over Daulton (“Daulton”) [U.S Patent Application Pub. 2019/0199907 A1] in view of DeAngelis et al. (“DeAngelis”) [US 2008/0129825 A1] further in view of Yoshizumi (“Yoshizumi”) [US 2009/0256925 A1]

Regarding claim 3, Daulton in view of DeAngelis meets the claim limitations set forth in claim 1.
Daulton does not disclose explicitly the following claim limitations:
The method of claim 1, further comprising: determining, from a subsequent image received from the second camera, that the object is no longer in the image; and in response to determining that the object is no longer in the image, transmitting a command to the camera to perform a zoom-out operation.
However in the same field of endeavor Yoshizumi discloses the deficient claim as follows: 
further comprising: determining, from a subsequent image received from the second camera, that the object is no longer in the image; and in response to determining that the object is no longer in the image, transmitting a command to the camera to perform a zoom-out operation [Fig. 47A: S1203; S1204; para. 0065, 0407: ‘In the event … no object individual subject exists, … zoom-out control …’].
Daulton, DeAngelis and Yoshizumi are combinable because they are from the same field of face detection [Yoshizumi: para. 0067, 0069].
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Daulton, DeAngelis and Yoshizumi as motivation to widen the viewing angle for subject searching [Yoshizumi: para. 0407].


Regarding claim 13, all claim limitations are set forth as claim 3 in the system form and rejected as per discussion for claim 3.


Claims 4 and 14 rejected under 35 U.S.C. 103(a) as being unpatentable over Daulton (“Daulton”) [U.S Patent Application Pub. 2019/0199907 A1] in view of DeAngelis et al. (“DeAngelis”) [US 2008/0129825 A1] further in view of Daher et al.  (“Daher”) [US 2017/0255880 A1]

Regarding claim 4, Daulton meets the claim limitations as follows:
The method of claim 1, wherein comparing each object of the plurality of objects within the image with each object in each visual content item of the plurality of visual content items captured by the first camera of the handheld device comprises: retrieving (i.e. capture), from storage of the handheld device, a first visual content item (i.e. a photograph of an object) [Fig. 4; para. 0065] of the plurality of visual content items; identifying one or more objects within the first visual content item [para. 0066-0067, 0091: ‘an object to be tracked may be identified in the captured’]; and comparing the one or more objects with each object of the plurality of objects within the image [para. 0066-0067, 0091: ‘the mobile application will compare features in the captured image frames to the reference feature vector to recognize the object of interest’].
Daulton does not disclose explicitly the following claim limitations:
retrieving, from storage of the handheld device, a first visual content item of the plurality of visual content items;
However in the same field of endeavor Daher discloses the deficient claim as follows: 
retrieving (i.e. ‘extracts’), from storage of the handheld device, a first visual content item of the plurality of visual content items [para. 0008, 0029, 0031, 0035: ‘extracts digitized facial features of the people appearing in the images and comparing the facial features to a database of facial images to identify …’].
Daulton, DeAngelis and Daher are combinable because they are from the same field of face detection [Daher: para. 0008].
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Daulton, DeAngelis and Daher as motivation to include facial images from the database.


Regarding claim 14, all claim limitations are set forth as claim 4 in the system form and rejected as per discussion for claim 4.


Claims 5-6 and 15-16 rejected under 35 U.S.C. 103(a) as being unpatentable over Daulton (“Daulton”) [U.S Patent Application Pub. 2019/0199907 A1] in view of DeAngelis et al. (“DeAngelis”) [US 2008/0129825 A1] further in view of Kim et al.  (“Kim”) [US 2018/0131869 A1 provided in IDS filed on 12/18/2020]

Regarding claim 5, Daulton meets the claim limitations as follows:
The method of claim 1, further comprising: determining that two or more objects of the plurality of objects within the image [Fig. 4F; para. 0065-0068: describing object tracking] each match an object in one or more visual content items of the plurality of visual content items; calculating, for each of the two or more objects of the plurality of objects, a number of visual content items with matching objects; and selecting an object to track based on the number of visual content items with matching objects [Fig. 4F; para. 0065-0068: describing selecting object to be tracked].
Daulton does not disclose explicitly the following claim limitations:
calculating, for each of the two or more objects of the plurality of objects, a number of visual content items with matching objects; and selecting an object to track based on the number of visual content items with matching objects.
However in the same field of endeavor Kim discloses the deficient claim as follows: 
calculating, for each of the two or more objects of the plurality of objects, a number of visual content items with matching objects (i.e. ‘an appearance frequency 430’) [Fig. 4; para. 0109-0112]; and selecting an object to track based on the number of visual content items with matching objects [para. 0109-0112: ‘the recognized object is an object of interest of a user based on data of the appearance frequency 430’].
Daulton, DeAngelis and Kim are combinable because they are from the same field of face detection.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Daulton, DeAngelis and Kim as motivation to include an appearance frequency to determine an object of interest [Kim: Abstract].


Regarding claim 6, Daulton meets the claim limitations as follows:
The method of claim 1, further comprising: in response to determining that the one or more of the plurality of objects within the image corresponds to one or more persons [Fig. 4F; para. 0066: ‘the identified object of interest is the face of the user’s daughter’]: identifying one or more portions of the visual content item corresponding to one or more faces of the one or more persons [Fig. 4F; para. 0066: ‘the identified object of interest is the face of the user’s daughter’]; and storing the one or more faces.
Daulton does not disclose explicitly the following claim limitations:
storing the one or more faces.
However in the same field of endeavor Kim discloses the deficient claim as follows: 
storing the one or more faces [para. 57, 97 and 104: object database; ‘the video is automatically stored after the capture ends’].
Daulton, DeAngelis and Kim are combinable because they are from the same field of face detection.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Daulton, DeAngelis and Kim as motivation to include an appearance frequency to determine an object of interest [Kim: Abstract].


Regarding claim 15, all claim limitations are set forth as claim 5 in the system form and rejected as per discussion for claim 5.

Regarding claim 16, all claim limitations are set forth as claim 6 in the system form and rejected as per discussion for claim 6.


Claims 7, 9-10, 17 and 19-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Daulton (“Daulton”) [U.S Patent Application Pub. 2019/0199907 A1] in view of DeAngelis et al. (“DeAngelis”) [US 2008/0129825 A1] further in view of Luong (“Luong”) [US 2013/0169853 A1 provided in IDS filed on 12/18/2020]

Regarding claim 7, Daulton meets the claim limitations as follows:
The method of claim 1, further comprising: retrieving (i.e. capture) each visual content item of the plurality of visual content items (i.e. a photograph of an object) [Fig. 4; para. 0065]; identifying, within each visual content item of the plurality of content items [para. 0066-0067, 0091: ‘an object to be tracked may be identified in the captured’], a corresponding set of objects [para. 0066-0067, 0091: ‘the mobile application will compare features in the captured image frames to the reference feature vector to recognize the object of interest’]; generating a unique signature for each unique object in each set of objects (i.e. ‘a feature vector’) [para. 0066]; and storing each unique signature.
Daulton does not disclose explicitly the following claim limitations:
generating a unique signature for each unique object in each set of objects; and storing each unique signature.
However in the same field of endeavor DeAngelis discloses the deficient claim as follows: 
generating a unique signature (i.e. ‘biometric and movement data’) for each unique object in each set of objects [para. 0133: ‘Biometric and movement data of objects 1406 … be captured by cameras 1410’]; and storing each unique signature [para. 0147-0148: ‘In step 1608, the image is stored’].
Neither Daulton nor DeAngelis discloses explicitly the following claim limitations:
storing each unique signature.
However in the same field of endeavor Luong discloses the deficient claim as follows: 
storing each unique signature [para. 0015-0016: ‘a signature repository 117 for storing one more images of objects and labels’].
Daulton, DeAngelis and Luong are combinable because they are from the same field of face detection.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Daulton, DeAngelis and Luong as motivation to biometric (i.e. signature) for the unique identification of objects of interest.


Regarding claim 9, Daulton in view of DeAngelis meets the claim limitations as follows:
The method of claim 7, wherein comparing, using the handheld device, each object of the plurality of objects within the image with each object in each visual content item of the plurality of visual content items captured by the first camera of the handheld device comprises: generating, for each object within the image, a corresponding signature (i.e. ‘features’ or ‘feature vector’) [para. 0066, 0091]; and comparing each corresponding signature with a signature of each unique object [para. 0091: ‘compare features in the captured image frames to the reference feature vector’].
Daulton does not disclose explicitly the following claim limitations (emphasis added):
generating, for each object within the image, a corresponding signature; and comparing each corresponding signature with a signature of each unique object [Note: Daulton teaches [para. 0091] ‘compare features in the captured image frames to the reference feature vector’].
However in the same field of endeavor DeAngelis discloses the deficient claim as follows: 
generating, for each object within the image, a corresponding signature (i.e. ‘biometric and movement data’) [para. 0133: ‘Biometric and movement data of objects 1406 … be captured by cameras 1410’]; and comparing each corresponding signature with a signature of each unique object [Note: Daulton teaches [para. 0091] ‘compare features in the captured image frames to the reference feature vector’. It is obvious to modify Daulton’s teaching of comparing to compare the biometric and movement data].
Daulton, DeAngelis and Luong are combinable because they are from the same field of face detection.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Daulton, DeAngelis and Luong as motivation to biometric (i.e. signature) for the unique identification of objects of interest.


Regarding claim 10, Daulton meets the claim limitations as follows:
The method of claim 1, further comprising: associating an object within a visual content item of the plurality of visual content items with a keyword (i.e. ‘feature’ or ‘feature vector’) [para. 0066-0067: ‘the representation of the object of interest may comprise a feature vector’]; receiving a command to track the object, wherein the command contains the keyword; determining that two or more objects [Fig. 4F; para. 0065-0068: describing object tracking] of the plurality of objects within the image each match an object in one or more visual content items of the plurality of visual content items; comparing [See rejection of claim 1 limitation “comparing, using the handheld device, each object of the plurality of objects”] the keyword with each keyword corresponding to each of the two or more objects; and determining, based on comparing the keyword with each keyword corresponding to each of the two or more objects, the object to track [See rejection of claim 1 limitations “determining, based on the comparing, that an object of the plurality of objects” and “in response to the determining, tracking the object”].
Daulton does not disclose explicitly the following claim limitations (emphasis added):
associating an object within a visual content item of the plurality of visual content items with a keyword; receiving a command to track the object, wherein the command contains the keyword;
However in the same field of endeavor DeAngelis discloses the deficient claim as follows: 
associating an object within a visual content item of the plurality of visual content items with a keyword [Fig. 16: Attach tags ‘1604’; para. 0017, 0135: ‘attaching tags to the image based upon the associated annotation data’]; receiving a command to track the object, wherein the command contains the keyword;
Neither Daulton nor DeAngelis discloses explicitly the following claim limitations:
receiving a command to track the object, wherein the command contains the keyword;
However in the same field of endeavor Luong discloses the deficient claim as follows: 
receiving a command to track the object [Fig. 3C, 3D: ‘Associate a label 321’; para. 0016, 0044-0045: ‘one or more labels associated with such images … used in connection with recognition’; ‘the user may specify one or more permissions or settings for enabling the autofocus platform to retrieve object images (i.e. tracked images)’], wherein the command contains the keyword [para. 0015-0016, 0035: ‘the images may be tagged/labeled’].
Daulton, DeAngelis and Luong are combinable because they are from the same field of face detection.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Daulton, DeAngelis and Luong as motivation to biometric (i.e. signature) for the unique identification of objects of interest.



Regarding claim 17, all claim limitations are set forth as claim 7 in the system form and rejected as per discussion for claim 7.

Regarding claim 19, all claim limitations are set forth as claim 9 in the system form and rejected as per discussion for claim 9.

Regarding claim 20, all claim limitations are set forth as claim 10 in the system form and rejected as per discussion for claim 10.



Claims 8 and 18 rejected under 35 U.S.C. 103(a) as being unpatentable over Daulton (“Daulton”) [U.S Patent Application Pub. 2019/0199907 A1] in view of DeAngelis et al. (“DeAngelis”) [US 2008/0129825 A1] further in view of Luong (“Luong”) [US 2013/0169853 A1 provided in IDS filed on 12/18/2020] further in view of Kim et al.  (“Kim”) [US 2018/0131869 A1 provided in IDS filed on 12/18/2020]

Regarding claim 8, Daulton in view of DeAngelis and Luong meets the claim limitations set forth in claim 7.
Daulton does not disclose explicitly the following claim limitations:
The method of claim 7, further comprising: determining, for each unique object, a number of visual content items that each unique object appears in; and storing for each unique object a corresponding number of visual content items that each unique object appears in.
However in the same field of endeavor Kim discloses the deficient claim as follows: 
determining, for each unique object, a number of visual content items (i.e. ‘an appearance frequency 430’) [Fig. 4; para. 0109-0112] that each unique object appears in; and storing for each unique object a corresponding number of visual content items that each unique object appears in (i.e. ‘an appearance frequency 430’) [Fig. 4; para. 0109-0112].
Daulton, DeAngelis, Luong and Kim are combinable because they are from the same field of face detection.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Daulton, DeAngelis, Luong and Kim as motivation to biometric (i.e. signature) for the unique identification of objects of interest.


Regarding claim 18, all claim limitations are set forth as claim 8 in the system form and rejected as per discussion for claim 8.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488